Citation Nr: 0931796	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-29 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Whether the reduction from 40 percent to 20 percent for 
low back strain with degenerative disc disease and 
degenerative joint disease effective from November 1, 2005 
was proper.  

2.	Entitlement to service connection for adjustment disorder 
with anxiety and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and two acquaintances


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to May 
1991. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado denying service connection for adjustment 
disorder with anxiety and depression and proposing a 
reduction in the evaluation for the low back disability.  In 
an August 2005 rating decision, the reduction was implemented 
and made effective November 1, 2005.  

In April 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The RO complied with the procedural requirements for 
reducing the Veteran's disability rating, to include proper 
notification of the proposal to reduce the disability rating 
and giving him an opportunity to submit evidence.

3.	At the time of the reduction in rating in 2005, the 40 
percent rating for the Veteran's service-connected low back 
strain with degenerative disc disease and degenerative joint 
disease had been in effect for more than five years, the 
reduction was based primarily on one examination, and the 
record did not otherwise clearly warrant the conclusion that 
sustained improvement had been demonstrated.

4.	The competent evidence of record does not show that 
adjustment disorder with depression and anxiety was incurred 
in service or related to service.  


CONCLUSIONS OF LAW

1.	The reduction of the Veteran's disability rating for low 
back strain with degenerative disc disease and degenerative 
joint disease from 40 percent to 20 percent was not warranted 
by a preponderance of the evidence, and the requirements for 
restoration have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.7, 4.13, 4.40, 4.45, and 
4.71a, Diagnostic Code 5295 (2008).

2.	Adjustment disorder with anxiety and depression was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Regarding the reduction issue, the Veteran was provided 
notice specific to reduction claims.  As described below, the 
June 2005 notice letter and proposal concerning the reduction 
informed him that he could submit medical or other evidence 
showing the reduction was not warranted.  Therefore, the 
Board finds that VA's duty to notify has been satisfied.  
Additionally, there is sufficient evidence in this case to 
grant the Veteran's claim for restoration, no further 
development is needed, and any due process errors were 
harmless.

Pertaining to the service connection issue, the Veteran was 
sent a VCAA letter in August 2004 that addressed the notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the service connection 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The Veteran was also provided with the provisions as set 
forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in a 
March 2006 letter.  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of an August 2008 supplemental statement of the case 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Further, any error regarding the Dingess notice was harmless 
given that service connection is being denied and no rating 
or effective date will be assigned with respect to this 
claimed condition.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  

The Board notes that a VA examination was not conducted 
pertaining to adjustment disorder with anxiety and 
depression.  The service medical records do not indicate 
symptoms of or treatment for adjustment disorder with anxiety 
or depression.  Additionally, the objective medical evidence 
of record does not show symptoms of adjustment disorder with 
anxiety or depression until many years after service.  There 
is no indication in the record that symptoms of anxiety or 
depression may  be associated with service.  In view of the 
objective evidence of record which was negative for any 
complaints or findings of adjustment disorder with anxiety or 
depression in service, the Board finds the Veteran's current 
assertions alone in the face of this objective evidence do 
not require VA to provide an examination.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (in determining whether lay evidence is 
satisfactory the Board may properly consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran).  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide a veteran 
with a medical nexus opinion.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (a medical opinion was not 
warranted when there was no reasonable possibility that such 
an opinion could substantiate the veteran's claim because 
there was no evidence, other than his own lay assertion, that 
reflected an injury or disease in service that may be 
associated with his symptoms).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Rating Reduction

Initially, the Board reviewed the process of the reduction.  
VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  The law also requires that the veteran be 
given 60 days to present additional evidence showing that 
compensation should be continued at the present level.  Id.

In this case, the above procedural requirements were met.  
The RO issued a rating decision in June 2005, which proposed 
the reduction in the disability rating for the Veteran's 
service-connected low back strain.  The Veteran was advised 
of the proposed reduction in June 2005 via a notice letter 
with the rating decision attached.  The Veteran did not 
respond to the proposed reduction.  The RO issued a rating 
decision in August 2005 implementing the proposed reduction, 
effective from November 1, 2005.  The Veteran was notified of 
this reduction by letter dated in August 2005.  

Regulations provide further that the effective date of the 
reduction is the last day of the month in which a 60-day 
period from notice of the reduction expires.  38 C.F.R. 
§ 3.105(e).  The Veteran was notified of the reduction on 
August 17, 2005, and the 60-day period expired in October 
2005.  Accordingly, making the reduction effective from 
November 1, 2005 was proper under the regulation.

In addition, for ratings in effect for five years or more, 
there are other specific requirements that must be met before 
VA can reduce a disability rating.  38 C.F.R. § 3.344.  The 
appropriate dates to be used for measuring the five-year time 
period, according to VA regulation, are the effective dates, 
i.e., the date that the disability rating subject to the 
reduction became effective is to be used as the beginning 
date and the date that the reduction was to become effective 
is to be used as the ending date.  Brown v. Brown, 5 Vet. 
App. 413, 417-18 (1993).  The Veteran was assigned the 
disability rating for his lumbar spine disorder in a rating 
decision of April 2001, effective from September 22, 2000.  
Therefore, when his rating was reduced effective November 1, 
2005, it had been in effect for more than five years, and the 
provisions of 38 C.F.R. § 3.344 apply.

In this case, then, the RO applied the regulations regarding 
the procedure for reductions in ratings properly.  The 
question that remains is whether the evidence on which the 
reduction was based supported the reduction.

A veteran's disability will not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155.  A readjustment to VA's rating schedule 
shall not be grounds for reduction of a disability rating in 
effect on the date of the readjustment unless medical 
evidence establishes that the disability to be evaluated 
actually improved.  38 C.F.R. § 3.951(a).

Pursuant to 38 C.F.R. § 3.344 for ratings that have been in 
effect for over 5 years, examinations less full and complete 
than those on which payments were authorized or continued 
will not be used as a basis of reduction.  38 C.F.R. § 
3.344(a) and (c).  Section 3.344 also provides that ratings 
on account of disease subject to temporary or episodic 
improvement will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  38 C.F.R. § 3.344(a).  Further, even 
where material improvement in a service-connected condition 
is clearly reflected by the evidence, VA must consider 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  Id.

If a reduction of a protected rating is at issue, the Board 
must establish, by a preponderance of the evidence and in 
compliance with 38 C.F.R. § 3.344, that a rating reduction is 
warranted.  Sorakubo v. Principi, 16 Vet. App. 120, 123-4 
(2002) (citing Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 
(1993)).  

Here, the Veteran's 20 percent rating had been in effect for 
more than five years and the reduction was based primarily on 
one examination in December 2004.  The December 2004 
examination did show improvement particularly in range of 
motion testing, spasm and tenderness.  The Board notes, 
however, that there are no other medical records associated 
with the claims file demonstrating sustained improvement of 
the symptoms of the Veteran's back disability.  The Board 
finds that the record does not demonstrate reasonable 
certainty that the improvement shown in the December 2004 
examination would be maintained under the ordinary conditions 
of life.  As such, the Board finds that the preponderance of 
the evidence of record does not support the rating reduction.  
The Board concludes that the reduction was not appropriate 
and that the 40 percent rating should be restored, effective 
from November 1, 2005.  

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Veteran has a current diagnosis of adjustment disorder 
with depression and anxiety.  The medical evidence of record 
shows that the Veteran began experiencing symptoms around 
December 2002 and sought treatment in 2003.  

The service treatment records, however, do not show a 
diagnosis of or treatment for a psychiatric disability in 
service.  The Veteran did not report any psychiatric symptoms 
or problems in service.  Additionally, the examinations in 
March 1967, February 1968, March 1971, September 1971, 
January 1976, January 1985, January 1990, November 1990 and 
March 1991 clinically evaluated the Veteran psychiatrically 
normal. 

Although there is a current diagnosis of adjustment disorder 
with anxiety and depression, there was no incident in service 
to which the current disability could be related.  There is 
no medical evidence of record relating adjustment disorder 
with anxiety or depression to any incident in service.  In 
fact, the evidence of record is devoid of any objective 
medical evidence of adjustment disorder until December 2002, 
many years after service.  This lapse in time weighs against 
the Veteran's claim.  Furthermore, the treating physicians 
have not opined that adjustment disorder with anxiety or 
depression may be related to service.  Without competent 
medical evidence linking the Veteran's disability to service, 
service connection is not warranted.  

The Board has considered the Veteran's contention that a 
relationship exists between his adjustment disorder and 
service.  However, as a layman, without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology.  While a layman such as the Veteran can certainly 
attest to his in-service experiences and current symptoms, he 
is not competent to provide an opinion linking a disability 
to service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

As there was no evidence of adjustment disorder with anxiety 
or depression in service and no evidence that his current 
diagnosis may be related to service, the preponderance of the 
evidence is against the Veteran's claim.  As such, the 
benefit-of-the-doubt rule does not apply and the Veteran's 
claim for service connection for adjustment disorder with 
anxiety and depression must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).






	(CONTINUED ON NEXT PAGE)




ORDER

Restoration of a 40 percent rating for low back strain with 
degenerative disc disease and degenerative joint disease is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.

Service connection for adjustment disorder with anxiety and 
depression is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


